                 Case
                  Case:
                      3:19-cv-01184-EMC
                        19-15974, 05/07/2019,
                                          Document
                                              ID: 11288841,
                                                     116 Filed
                                                            DktEntry:
                                                               05/22/19
                                                                      1-1, Page 1 of 1

                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                              May 07, 2019


       No.:                19-15974
       D.C. No.:           3:19-cv-01184-EMC
       Short Title:        State of California v. Alex Azar, II, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       Preliminary Injunction Appeal. Circuit Rule 3-3.

       Briefing schedule will be set by future court order.
